                       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA


KAZEM MOUSAVI,                                          )
                                                        )
                        Plaintiff,                      )
                                                        )
v.                                                      )       Case No. 19-CV-0003-CVE-JFJ
                                                        )
JOHN CHRISTNER TRUCKING, LLC and                        )
THREE DIAMOND LEASING, LLC,                             )
                                                        )
                        Defendants.                     )


                                      OPINION AND ORDER

        Now before the Court is Defendants John Christner Trucking, LLC and Three Diamond

Leasing, LLC’s Motion to Dismiss and Brief in Support (Dkt. # 9). Defendants argue that plaintiff

has failed to state a claim upon which relief can be granted arising out of plaintiff’s allegations that

defendants invaded his privacy by installing a surveillance device inside the cab of his tractor-trailer.

Plaintiff responds that he has adequately alleged claims arising under federal and state law, and he

asks the Court to deny defendants’ motion to dismiss in its entirety.

                                                   I.

        Kazem Mousavi was hired as a truck driver by John Christner Trucking, LLC (JCT) in

October 2012. Dkt. # 2, at 3. Mousavi is an American citizen of Iranian descent, and he states that

he is the only driver of Iranian descent who worked for JCT. Id. at 5. JCT offers its drivers a lease

purchase program through a related entity, Three Diamond Leasing, LLC. Id. at 3. On April 6,

2017, Mousavi was informed by John Mallory, an employee of JCT’s safety department, that a new

camera was going to be installed in Mousavi’s truck. Id. Mousavi’s truck already had a forward-

facing camera that recorded activity outside of the cab of the truck, and he objected to the installation
of a new camera if it could record activity inside the truck. Id. He claims that he threatened to quit

if he could be videotaped inside the truck or if his conversations could be monitored. Id. Mallory

assured Mousavi that the new camera could not be used to conduct surveillance inside the truck and

that the new camera would function in the same manner as the previous camera. Id. Mousavi states

that he agreed to the installation of a new camera based upon Mallory’s representations about how

the camera would function. Id.

        On April 21, 2017, Mousavi spoke to Javada Walker, an employee at JCT’s safety

department in Sapulpa, Oklahoma, and Walker allegedly said that she had been “watching him in

his cab, listening to his phone conversations, and that she ‘loved listening to him in his native

language.’” Id. at 4. Mousavi came to believe that Walker was frequently observing and listening

to him inside his truck, and he states that a device was installed inside his truck by JCT to allow this

type of observation of him. Id. He claims that the device did not require a “triggering event” to start

recording, and he claims that he was constantly under surveillance while inside his truck. Id.

Mousavi used his truck’s Bluetooth feature to make calls and he believes that all of his phone calls

were recorded. Id. Mousavi discussed his concerns with Rick Ates, a dispatcher for JCT, and Ates

agreed to speak to Mallory about the recording device inside Mousavi’s truck. Id. Mallory allegedly

admitted that a recording device had been placed in Mousavi’s truck, and Mousavi subsequently

asked Mallory to remove the recording device from his truck. Id. at 4-5. Mallory told Mousavi that

Mallory’s supervisor, Shannon Crowley, wanted the device to remain in Mousavi’s truck for another

four to six weeks. Id. at 5. Ates was not aware of any other drivers who had similar devices placed

inside their trucks, and Mousavi states that he examined several other JCT trucks and did not find

a recording device inside the trucks. Id.


                                                   2
       On April 25, 2017, Mousavi returned to his home in California and visited a physician. Id.

Mousavi claims that he was so upset by the discovery of a recording device in his truck that he

suffered severe anxiety, and he advised JCT that he was unfit to drive due to his mental state. Id.

JCT informed Mousavi that he needed to resume driving and Mousavi returned to work on April 30,

2017. On May 5, 2017, Mousavi states that he was driving down a narrow road in Missouri, and he

drove off a soft shoulder on the road and tipped over his truck. Id. at 6. JCT placed Mousavi on a

30 day suspension and subsequently terminated his employment. Id. Mousavi states that JCT

maintained an escrow fund to which he contributed and he has not received a final accounting of any

funds owed to him from the escrow fund. Id. He also believes that JCT received an insurance

payment following the accident and that he may be entitled to a portion of the insurance payment.

Id. Mousavi filed this case alleging claims under the Electronic Communications Privacy Act, 18

U.S.C. § 2520 (ECPA), and 42 U.S.C. § 1981 against JCT and Three Diamond Leasing, LLC. He

has also alleged state claims of invasion of privacy, negligence, and breach of contract.

                                                  II.

       In considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must determine

whether the claimant has stated a claim upon which relief may be granted. A motion to dismiss is

properly granted when a complaint provides no “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). A complaint must contain enough “facts to state a claim to relief that is plausible on its face”

and the factual allegations “must be enough to raise a right to relief above the speculative level.”

Id. (citations omitted). “Once a claim has been stated adequately, it may be supported by showing

any set of facts consistent with the allegations in the complaint.” Id. at 562. Although decided


                                                   3
within an antitrust context, Twombly “expounded the pleading standard for all civil actions.”

Ashcroft v. Iqbal, 556 U.S. 662, 683 (2009). For the purpose of making the dismissal determination,

a court must accept all the well-pleaded allegations of the complaint as true, even if doubtful in fact,

and must construe the allegations in the light most favorable to a claimant. Twombly, 550 U.S. at

555; Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007); Moffett v. Halliburton

Energy Servs., Inc., 291 F.3d 1227, 1231 (10th Cir. 2002). However, a court need not accept as true

those allegations that are conclusory in nature. Erikson v. Pawnee Cnty. Bd. of Cnty. Comm’rs, 263

F.3d 1151, 1154-55 (10th Cir. 2001). “[C]onclusory allegations without supporting factual

averments are insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935

F.2d 1106, 1109-10 (10th Cir. 1991).

                                                  III.

        Defendants argue that plaintiff has failed to state a claim upon which relief can be granted

under the ECPA, § 1981, and Oklahoma tort law, and they ask the Court to dismiss those claims.

Defendants request that the Court decline to exercise supplemental jurisdiction over plaintiff’s

remaining breach of contract claims.

                                                  A.

        Defendants assert that plaintiff has failed to adequately allege that they intentionally

intercepted any electronic communication or that he had a reasonable expectation of privacy. Dkt.

# 9, at 9-13. Defendants also argue that plaintiff consented to the placement of a camera in the cab

of his truck, and plaintiff’s allegations that defendants were listening to his communications without

his consent are misleading. Id.




                                                   4
       Under 18 U.S.C. § 2520, “any person whose wire, oral, or electronic communication is

intercepted, disclosed, or intentionally used” in violation of federal criminal law concerning the

interception of such communications has a civil remedy for damages and equitable relief. Plaintiff

alleges that defendants intentionally intercepted communications from his cellular phone without his

consent in violation of 18 U.S.C. § 2511(a), which makes it a crime to intentionally intercept or

attempt to intercept any wire, oral, or electronic communication of another person.1 Dkt. # 2, at 7.

It is not unlawful for person to intercept another person’s wire, oral, or electronic communications

when consent to intercept the communications was given. 18 U.S.C. § 2511(d). Plaintiff bears the

burden to establish that defendants committed a violation of the ECPA, but defendants have the

burden to show that plaintiff consented to the interception of any communication. In re Pharmatrak,

Inc., 329 F.3d 9, 19 (1st Cir. 2003).

       The Court will quickly dispose of two of defendants’ arguments. First, defendants argue that

plaintiff has not adequately alleged that defendants intentionally intercepted any communications,

and they claim that any inadvertent interception of communications is not sufficient to impose

liability under § 2520. Dkt. # 9, at 10. Defendants suggest that telephone calls could have

accidentally been recorded if plaintiff had his phone calls broadcast through speakers connected to

the truck’s Bluetooth system. For the purpose of a motion to dismiss, the Court cannot disregard the

well-pleaded allegations of the complaint, and plaintiff has alleged that defendants placed a


1
       It is possible that defendants are challenging the constitutionality of § 2511 to the extent the
       statute can be applied to private conduct. However, this argument is suggested in a footnote
       and is based only on a 1974 decision by a federal district judge in South Carolina. Dkt. # 9,
       at 9 n.4. Plaintiff requests that defendants be required to more clearly raise any constitutional
       challenge and the Court agrees. The Court declines to consider defendants’ possible
       constitutional challenge to § 2511, and defendants must raise this issue in a manner that
       allows plaintiff to fully respond to defendants’ argument.

                                                  5
recording device in the cab of his truck. Dkt. # 2, at 3. Plaintiff claims that a JCT employee,

Walker, said that she had been watching and listening to his phone conversations and she “loved

listening to him in his native language.” Id. at 4. When plaintiff asked a co-worker to learn more

about the recording device in his truck, plaintiff claims that his supervisor became upset that plaintiff

had discovered the functionality of the recording device, and plaintiff’s allegations support an

inference that the supervisor knew that plaintiff’s actions and conversations were being recorded.

Id. at 4-5. Defendants suggest an alternate possibility as to how plaintiff’s phone conversations were

overheard, but defendants arguments are more suitable for a motion for summary judgment. At this

stage of the case, plaintiff has adequately alleged facts supporting his belief that he was subject to

intentional surveillance by defendants. Second, defendants argue that plaintiff consented to the

placement of a camera in his truck and he waived the right to complain about the interception of any

communications. Plaintiff alleges that he consented to the installation of a new camera after he was

expressly told that the camera could not videotape or record inside the cab of his truck, and he

alleges that recording device actually did both of those things. Id. at 3. To the extent that plaintiff

did provide consent, defendants’ actions allegedly exceeded the scope of plaintiff’s consent; thus,

consent is not a basis to dismiss plaintiff’s statutory claim of illegal interception of electronic

communications.

        Defendants argue that the cab of plaintiff’s truck was merely his workplace and he did not

have a reasonable expectation of privacy in any communications that may have been intercepted.

Dkt. # 9, at 11-13. The ECPA defines “oral communication” as any “oral communication uttered

by a person exhibiting an expectation that such communication is not subject to interception under

circumstances justifying such expectation, but such term does not include any electronic


                                                   6
communication.” 18 U.S.C. § 2510(2). The Tenth Circuit has determined that “Congress intended

this definition to parallel the ‘reasonable expectation of privacy test’ articulated in [Katz v. United

States, 389 U.S. 347 (1967)].” United States v. Turner, 209 F.3d 1198, 1200 (10th Cir. 2000). To

determine whether plaintiff had a reasonable expectation of privacy, the Court must consider (1)

“whether the [plaintiff] manifested a subjective expectation of privacy in the area searched” and (2)

“whether society is prepared to recognize that expectation as objectively reasonable.” United States

v. Ruiz, 664 F.3d 833, 838 (10th Cir. 2012).

       Defendants argue that plaintiff did not exhibit a subjective intention to maintain privacy in

the cab of his truck, because he used the truck’s Bluetooth system to make phone calls and he

allowed defendants to install a camera in the vehicle. Dkt. # 9, at 11. Defendant’s argument is based

on a limited and misleading reading of the complaint. The Court has already considered and rejected

defendants’ argument that plaintiff consented to the installation of a camera that recorded his

activities inside the cab of the truck, because he clearly alleges that he did not consent to anything

other than a forward-facing camera that recorded activities outside of the truck. As to plaintiff’s use

of Bluetooth, the complaint does allege that plaintiff used his truck’s Bluetooth system, but he

alleges that defendants were intercepting his communications by means of a separate recording

device. The complaint contains sufficient allegations concerning plaintiff’s subjective belief that he

maintained a right of privacy in his truck, and plaintiff has alleged facts that would support an

inference that he had a subjective intention to maintain privacy within his truck.

       The Court has reviewed the parties’ arguments as to whether plaintiff had an objectively

reasonable expectation of privacy in the cab of his truck and finds that this is a factual issue that

cannot be resolved in ruling on a motion to dismiss. Defendants argue that the vehicle was simply


                                                  7
plaintiff’s “workplace” and plaintiff could not reasonably expect to have the same level of privacy

that he would in his home. Dkt. # 9, at 11 (citing Williams v. City of Tulsa, Oklahoma, 393 F. Supp.

2d 1124, 1129 (N.D. Okla. 2005)). Plaintiff responds that his truck was not a traditional workplace,

and he “spent almost every waking moment in his truck while on the road.” Dkt. # 16, at 14.

Plaintiff states that he slept in his truck, made personal phone calls, and relaxed after he had finished

driving for the day, and he claims that it would be objectively reasonable to believe that he could be

free from surveillance inside the cab of his truck. Id. It would be premature for the Court to

conclusively resolve this fact-intensive issue, and plaintiff has alleged sufficient facts to support an

inference that he could have an objectively reasonable expectation of privacy inside of his vehicle.

         Defendant’s motion to dismiss plaintiff’s claim under the ECPA should be denied. The

complaint contains sufficient allegations to support plaintiff’s belief that defendants placed a

surveillance device in the cab of his truck, and he has clearly alleged that he did not consent to the

placement of such a device. Plaintiff has also alleged facts that would support an inference that he

had a subjective and objectively reasonable belief that he had a right to privacy in the cab of his

truck.

                                                    B.

         Defendants claim that they did not interfere with plaintiff’s ability to make or enter into a

contract because of his national origin, and plaintiff has failed to state a claim for relief under § 1981.

Dkt. # 9, at 12-13. Plaintiff responds that § 1981 has been construed to apply to claims concerning

discriminatory conditions in the workplace, and he asks the Court to deny defendants’ motion to

dismiss.




                                                    8
       Claims of employment discrimination under § 1981 are evaluated under the same standards

that are applicable to claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (Title

VII). Payan v. United Parcel Serv., 905 F.3d 1162 (10th Cir. 2018); Crowe v. ADT Sec. Servs., Inc.,

649 F.3d 1189, 1194 (10th Cir. 2011). At the pleading stage, a plaintiff is not required to set forth

a prima facie claim of discrimination, but the plaintiff must allege sufficient, non-conclusory facts

to support a plausible claim of workplace discrimination. Khalik v. United Air Lines, 671 F.3d

1188, 1193 (10th Cir. 2012). However, courts may use the elements of a prima facie case of

discrimination to help determine whether the plaintiff has alleged a plausible claim of discrimination.

Id. To establish a claim of race or national origin discrimination, a plaintiff would be required to

show that “(1) the [plaintiff] belongs to a protected class; (2) the [plaintiff] suffered an adverse

employment action; and (3) the challenged action took place under circumstances giving rise to an

inference of discrimination.” EEOC v. PVNF, LLC, 487 F.3d 790, 800 (10th Cir. 2007).

       The parties dispute whether § 1981 applies to general claims of discrimination or only claims

related to the making and enforcing of contracts. The Court finds that it is unnecessary to resolve

this issue, because plaintiff’s allegations of national origin discrimination are conclusory and do not

state a plausible claim of discrimination. Plaintiff states that he is American citizen of Iranian

descent and, “on knowledge and belief, at the time of the accident, he was the only driver at JCT who

was of Iranian descent.” Dkt. # 2, at 5. The bulk of the allegations of plaintiff’s complaint concern

the alleged surveillance device placed in the cab of his truck, but he does not allege that he was

otherwise harassed or discriminated against because of his national origin. In fact, he alleges that

he had been employed by JCT since 2012, and his allegations suggest that he generally got along

well with his co-workers. Plaintiff makes the conclusory allegation that he was treated differently


                                                  9
than similarly-situated “white employees,” but this type of conclusory allegation is not entitled to

a presumption of truth. Khalik, 671 F.3d at 1193. While the alleged use of a surveillance device

would be unusual, there is nothing about plaintiff’s allegations concerning defendants’ use of a

surveillance device that would be inherently discriminatory, and plaintiff’s allegations do not support

a plausible inference that his national origin had anything to do with defendants’ alleged misconduct.

Plaintiff’s claim under § 1981 should be dismissed under Rule 12(b)(6).

                                                   C.

        Defendants claim that plaintiff consented to the placement of a camera in his vehicle and,

based on plaintiff’s consent, defendants cannot be held liable under Oklahoma law for invasion of

privacy. Dkt. # 9, at 14. Plaintiff responds that he did not consent to the installation of a device that

recorded his activities inside the cab of his truck, and he argues that defendants’ conduct was highly

offensive to a reasonable person. Dkt. # 16, at 9.

        Oklahoma courts recognize the tort of invasion of privacy by intrusion upon a person’s

seclusion, and this tort has two elements: “(a) a noncensensual intrusion (b) which was highly

offensive to a reasonable person.” Gilmore v. Enogex, Inc., 878 P.2d 360, 366 (Okla. 1994). This

tort is not available for every intrusion upon a person’s privacy, and the Oklahoma Supreme Court

has noted that “[t]here is simply no room in the framework of our society for permitting one party

to sue on the event of every intrusion into the psychic tranquility of an individual.” Munley v. ISC

Financial House, Inc., 584 P.2d 1336, 1338 (Okla. 1978). An intrusion occurs only when “an actor

‘believes, or is substantially certain, that he lacks the necessary legal or personal permission to

commit the intrusive act.’” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1221 (10th Cir. 2003). The




                                                   10
Oklahoma Supreme Court has favorably cited Restatement (Second) of Torts § 652B, and the

Restatement broadly describes the types of activities that can constitute an invasion of privacy:

        The invasion may be by physical intrusion into a place in which the plaintiff has
        secluded himself, as when the defendant forces his way into the plaintiff’s room in
        a hotel or insists over the plaintiff’s objection in entering his home. It may also be
        by the use of the defendant’s senses, with or without mechanical aids, to oversee or
        overhear the plaintiff’s private affairs, as by looking into his upstairs windows with
        binoculars or tapping his telephone wires. It may be by some other form of
        investigation or examination into his private concerns, as by opening his private and
        personal mail, searching his safe or wallet, examining his private bank account, or
        compelling him by a forged court order to permit an inspection of his personal
        documents. The intrusion itself makes the defendant subject to liability, even though
        there is no publication or other use of any kind of the photograph or information
        outlined.

RESTATEMENT (SECOND) OF TORTS § 652B (AM. LAW. INST. 1977).

        The parties’ arguments concerning plaintiff’s invasion of privacy claim are very similar to

their arguments as to plaintiff’s expectation of privacy for his ECPA claim. Defendant argues that

it was not highly offensive to a reasonable person to allegedly place a recording device inside

plaintiff’s truck, because he knew about the device and consented to having the device installed.

Dkt. # 9, at 14. Defendants claim that plaintiff made personal phone calls from his truck, even

though he knew that his calls might be overheard. The Court has already rejected defendants’

argument that plaintiff consented to the installation of a device that recorded his activities inside the

cab of the truck, and the Court has also found that it cannot resolve the fact-intensive issue of

whether defendants’ alleged conduct would violate an objectively reasonable expectation of privacy.

For the same reasons, the Court finds that defendants’ motion to dismiss should be denied as to

plaintiff’s invasion of privacy claim.




                                                   11
                                                  D.

       Defendants argue that plaintiff’s negligence claim should be dismissed, because defendants

had no duty to prevent plaintiff from injuring himself and plaintiff has not cited a state or federal

regulation that would support liability under a theory of negligence per se. Dkt. # 9, at 15. Plaintiff

argues that the Federal Motor Carrier Safety Regulations (FMCSR) require a motor carrier to ensure

that a driver is mentally fit to drive, and these regulations may be used to form the basis for a

negligence per se claim against defendants. Dkt. # 16, at 20.

       Plaintiff devotes most of his argument in support of his negligence claim to the issue of

whether federal regulations may be used as the basis for a negligence per se claim under Oklahoma

law. See Howard v. Zimmer, 299 P.3d 463 (Okla. 2013). However, defendants do not dispute this

settled issue of Oklahoma law and plaintiff’s argument largely misses the point of the argument

raised in defendants’ motion to dismiss. Under Oklahoma law, a plaintiff is permitted to refer to

statutory law to show that the defendant owed a duty to the plaintiff, rather than a common law duty,

and this is known as negligence per se. Howard, 299 P.3d at 467. To establish a claim of negligence

per se, the plaintiff “must demonstrate the claimed injury was caused by the violation, and was of

the type intended to be prevented by the statute. Finally, the injured party must be one of the class

intented to be protected by the statute.” Id. The Oklahoma Supreme Court rejected prior decisions

of the Oklahoma Court of Civil Appeals and found that federal regulations may supply the basis for

a statutory duty for a negligence per se claim under Oklahoma law. Id. at 469. The issue in this case

is not whether federally regulations in general may be used to supply the statutory duty for a

negligence per se claim but, instead, defendants argue that this was not the type of injury to be




                                                  12
prevented by the FMCSR and plaintiff does not fall within the class of persons protected by the

federal regulations.

        The FMCSR require that a driver be medically examined before operating a tractor-trailer,

and this requirement applies to “[a]ny driver whose ability to perform his or her normal duties has

been impaired by a physical or mental injury or disease . . . .” 49 C.F.R. § 391.45. Part 391 of the

FMCSR generally “establish minimum qualifications for person who drive commercial motor

vehicles as, for, or on behalf of motor carriers,” and the regulations also “establish minimum duties

of motor carriers with respect to the qualifications of their drivers.” 49 C.F.R. 391.1. The FMCSR

generally concern the qualifications of driver to safely operate a tractor trailer, but these regulations

are frequently cited in cases in which the driver of a tractor-trailer is accused of causing an injury to

another person by negligent operation of his vehicle. See Asbury v. MNT, Inc., 2014 WL 6674475

(D.N.M. Aug. 6, 2014). Plaintiff has cited no authority suggesting that the FMCSR were intended

to protect drivers from harming themselves when operating a tractor-trailer, but courts interpreting

these regulations have broadly stated that the FMCSR are intended to promote highway safety. Soo

Line Railroad Co. v. Werner Enterprises, 826 F.3d 413, 419-20 (8th Cir. 2016); Owner-Operator

Independent Driver Ass’n, Inc. v. Dunaski, 2010 WL 3548472 (D. Minn. Sep. 7, 2010). However,

certain aspects of the FMCSR are not aimed at protecting the driving public, and courts have

considered on a case-by-case basis whether the specific regulation can support a negligence per se

claim. Hill v. Western Door, 2005 WL 2991589 (D. Colo. Nov. 8, 2005).

        The regulation at issue in this case requires that drivers be medically examined before they

are permitted to operate a commercial motor vehicle. The specific part of the regulation cited by

plaintiff states that “[a]ny driver whose ability to perform his or her normal duties has been impaired


                                                   13
by a physical or mental injury or disease” must receive medical certification before being deemed

qualified to drive. Plaintiff argues that the regulation is intended to protect drivers and the public,

but he provides no analysis or legal authority to support this argument. The Court’s research

suggests that drivers typically view this regulation as a penalty that keeps them from driving, and this

regulation is cited in numerous disability discrimination cases in which drivers allege that they were

prevented from driving due to the requirement to obtain medical certification. Perry v. Dillon’s Bus

Serv., Inc., 2017 WL 2537011 (D. Md. June 9, 2017); Cooley v. East Tennessee Human Resource

Agency, Inc., 720 F. App’x 734 (6th Cir. Dec. 22, 2017); Ortiz v. Elgin Sweeping Servs., Inc., 2011

WL 1930693 (N.D. Ill. May 17, 2011); Cooke v. C. Bean Transport, Inc., 72 F. App’x 740, 744 (10th

Cir. July 16, 2003).2 In terms of a tort duty, the Court finds that the requirement for drivers of

commercial motor vehicles to submit to a medical examination makes significantly more sense if

the regulation is construed to benefit the driving public from drivers who are unfit to operate a

tractor-trailer. Drivers who believe that they pose a risk to themselves due to a mental injury or

disease can request a medical examination, and they can essentially protect themselves without

imposing such a duty on their employers. The Court does not find that plaintiff falls within the class

of persons to be protected by § 391.45 and he cannot rely on this regulation to support a negligence

per se claim under Oklahoma. The Court finds that plaintiff’s negligence claim should be dismissed.

                                                  E.

        Defendants ask the Court to dismiss plaintiff’s breach of contract claims for recovery of

insurance proceeds and escrow funds, but this argument is based on an assumption that the Court



2
        Unpublished decisions are not precedential, but may be cited for their persuasive value. See
        Fed. R. App. 32.1: 10th Cir. R. 32.1.

                                                  14
would dismiss plaintiff’s other claims. Dkt. # 9, at 19. Defendants argue that the Court should

decline to exercise supplemental jurisdiction over plaintiff’s breach of contract claims if the Court

finds that plaintiff’s other claims should be dismissed. Id. The Court has not dismissed all of

plaintiff’s claims, and the Court has federal question jurisdiction over plaintiff’s ECPA claim.

Therefore, the Court can continue to exercise supplemental jurisdiction over plaintiff’s breach of

contract claims and defendants’ request to dismiss plaintiff’s breach of contract claims should be

denied.

          IT IS THEREFORE ORDERED that Defendants John Christner Trucking, LLC and Three

Diamond Leasing, LLC’s Motion to Dismiss and Brief in Support (Dkt. # 9) is granted in part and

denied in part: the motion is granted as to the dismissal of plaintiff’s claim under 42 U.S.C. § 1981

and his negligence claim under Oklahoma law, and the motion is denied in all other respects.

          DATED this 19th day of April, 2019.




                                                 15
